Citation Nr: 1116863	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for anxiety disorder, for the period from September 18, 2003 to September 20, 2004.

2.  Entitlement to a rating in excess of 50 percent for anxiety disorder, to include posttraumatic stress disorder (PTSD), for the period from September 21, 2004 to January 10, 2006.

3.  Entitlement to a rating in excess of 70 percent for anxiety disorder, to include PTSD, for the period from January 11, 2006 to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2004, March 2005, August 2005, August 2006, February 2007 and October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and the RO in St. Petersburg, Florida.  

The Veteran seeks a higher rating for his service-connected anxiety disorder.  In September 2003, the Veteran filed a claim for increase.  In a March 2004 rating decision he was awarded an increase from zero percent to 30 percent, effective September 18, 2003.  In September 2004, the Veteran filed a claim for increase that was denied in a March 2005 rating decision, but granted in an August 2005 rating decision.  The Veteran's disability rating then increased from 30 percent to 50 percent for what was now characterized as an anxiety disorder, to include PTSD, effective September 21, 2004.  In February 2006, the Veteran filed a Notice of Disagreement (NOD) seeking a higher rating.  A higher rating was denied in an August 2006 rating decision.  Later in August 2006 the Veteran filed a NOD to the denial.  In a February 2007 rating decision, the Veteran's disability rating for his anxiety disorder, to include PTSD, was increased from 50 percent to 70 percent, effective January 11, 2006.  In June 2007 the Veteran filed a claim for increase for his service-connected anxiety disorder, to include PTSD.  In an October 2007 rating decision, the RO denied a rating in excess of 70 percent.  In a November 2007 NOD, the Veteran renewed his request for a higher rating for his anxiety disorder.

Where, as is the case here, an award of a higher rating for a disability has been granted or denied and on appeal and the assignment of the disability rating is disputed in written submissions the RO considered as either separate applications for benefits or Notices of Disagreement filed within 12 months of the mailed notice of the rating decision at issue, the rating decision is not considered final and the assigned rating may be deemed on appeal.  See 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).  Further, the Veteran has not withdrawn any claim for an increased rating for his service-connected anxiety disorder, and is presumed to be seeking the maximum benefits allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Such consideration is reflected by the characterization of the claim as shown on the title page.

For clarification purposes, when the Veteran was asked on his July 2008 VA Form 9, Substantive Appeal, to list the issues he was appealing from the July 2008 Statement of the Case his claim for entitlement to Dependents' Educational Assistance under 38 U.S.C., Chapter 35, was not listed.  Therefore, the Board deems that the Veteran has not sought to perfect his appeal of this issue and it is not in appellate status.  See 38 C.F.R. § 20.202 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case as to the issue of a higher rating for the Veteran's service-connected anxiety disorder for the period from September 18, 2003 to September 20, 2004, for the period from September 21, 2004 to January 10, 2006, and for the period from January 11, 2006 to the present.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Board notes that the Veteran's VA examinations dated in January 2004 and February 2005 refer to VA outpatient mental health records which are not found within the claims file.  The January 2004 VA examiner noted that the Veteran endorsed difficulty working secondary to anxiety type symptoms which affected his social functioning and referred to the Veteran experiencing exacerbations during the Iraq war as documented in computerized VA medical records.  The Board notes that none of these VA treatment records showing that the Veteran experienced exacerbations during the Iraq war are found in the claims file.  The February 2005 VA examiner noted several evaluations of the Veteran by two VA psychologists and a PTSD evaluation done in November 2004 at VA.  She said this information was used to write her report and to make her diagnosis of generalized anxiety disorder as the Veteran's claims file was not available.  These VA evaluations are not found within the claims file.

The Board also notes that the Veteran was last provided a VA mental examination in September 2007, more than three and a half years ago.  At that time the VA examiner opined that the Veteran's degree of social and occupational impairment due to the anxiety disorder met the rating criteria for both a 50 percent and a 70 percent disability rating under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411-9400 (2010) (criteria for rating both a generalized anxiety disorder and PTSD).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, the Board notes that three of the VA mental examinations conducted during the appeal period reflect some inadequacies.  Moreover, supplemental information would prove beneficial to adjudicating the severity of the Veteran's psychiatric disorder during different stages of this appeal period.  Further, a current evaluation of the Veteran's anxiety and PTSD symptomatology prior to the adjudication of the appeal would prove helpful in adjudicating the merits of the claim.  In addition, since 2007 the Veteran has contended he is entitled to a 100 percent rating for his psychiatric disorder.  As it remains unclear to the Board whether the Veteran's anxiety disorder symptoms are progressively worsening, the Board finds that a new examination is in order.  Indeed, the Board notes that in February 2007, for example, the Veteran was granted entitlement to a TDIU (a total disability rating based on individual unemployability), effective January 11, 2006.  The Board further observes that the Veteran is entitled to pursue, and VA is required to adjudicate, the Veteran's claim for a 100 disability rating percent even though TDIU has been awarded based on his service-connected psychiatric disorder.  Thus, the Board finds that a remand for a new VA examination is necessary in order to fairly address the merits of this claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 1154(b) (West 2002).  

On remand, the RO/AMC also should obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claim now on appeal.  VA examiners and the Veteran have noted the treatment of his psychiatric disorder at VA for at least the past seven or eight years (i.e., see Veteran's written statements dated in March 2006, April 2006, June 2006, and January 2011).  However, it appears that most of these VA records have not been associated with the claims file.  A review by the Board discloses the claims file only contains VA treatment records dated in December 2001, and for some few months in 2003, 2006, and 2007.  Therefore, any additional VA medical records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for his anxiety disorder, to include PTSD.  Of particular interest are any outstanding VA records of evaluation and/or treatment from the Tampa VA Medical Center (VAMC) since 2003 which are not already found associated with the claims file.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran or his representative that are not already associated with the claims file. 

2.  After receipt of the requested information, the RO/AMC shall schedule the Veteran for an appropriate VA mental disorders examination to determine the current severity of his service-connected anxiety disorder, to include PTSD.  The claims file and a copy of this Remand must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  The examiner shall assign a numerical code under the Global Assessment of Functioning Scale (GAF).  The examiner also should indicate the degree of social and occupational impairment due to the anxiety disorder (to include PTSD). 

A complete rationale for all opinions expressed should be provided.

3.  Thereafter, the RO/AMC will readjudicate the Veteran's claim for a higher staged rating for his service-connected anxiety disorder, for the period from September 18, 2003 to September 20, 2004, for the period from September 21, 2004 to January 10, 2006, and for the period from January 11, 2006 to the present.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


